DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant’s selection of Group I, claims 1-6, 11-16, and 21, without traverse in a response filed 02/11/2021 is acknowledged.   Group II, claims 7-10, 17-20, and 22 are withdrawn from consideration.  Claims 1-22 are pending and claims 1-6, 11-16, and 21 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 11-16, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Independent claim recite limitation “from at least one of a key for the record and a scan descriptor”.  Thus, identifier is determined from only one either a key or a scan descriptor.  Assuming only a scan descriptor is used in determining, than the rest of the limitation “replacing the value of the tenant identifier in the key for the record with a new value for the tenant identifier” fails to further limit the claim and is indefinite, as it refers to an optional limitation.
one or more columns”.  It is not clear of how to store value in “columns” (plural) of the allowed one column.  
Further, the complete limitation recites “storing an encoded new value of the tenant identifier in columns of the one or more columns identified by the bitmap stored in the record header that comprise an attribute indicating that tenant identifier translation is enabled”.  The way claim is written, it is not clear of what exactly comprise an attribute – the header or the column.
Due to the 35 USC § 112 rejections, the claims have been treated on their merits as best understood by the examiner.  The dependent claims further carry the same deficiency and likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 11-16, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The independent claims recite receiving and a record and replacing a record identifier with a new value by using bitmaps.  The limitation, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented”, nothing in the claim elements precludes the steps from practically being performed in the human mind and/or by a pan and a paper. For example, but for the “computer-implemented” language, the claim encompasses the user thinking that each record is assigned an identifier and replacing the identifier with a new one. Furthermore, but for the “computer-implemented” language, the claim encompasses the user thinking 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. The claim recites additional elements “key for the record and a scan descriptor”, “an attribute indicating that tenant identifier translation is enabled”, which are merely an additional data for the records.  The receiving or storing steps are recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The combination of this additional element is no more than mere instructions to apply the exception using a generic computer component (“computer”). Accordingly, even in combination, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element in the claim: receiving / determining / replacing / identifying / storing records, is recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity, and being computer-implemented, amount to no more than mere instructions to apply the exception using a generic computer component. The specification does not provide any indication that such data collection or manipulation is performed by anything other than a generic computer components and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the acquiring step is well-understood, routine, conventional activity is supported under Berkheimer memo. Thus, the claims are not patent eligible.
The additional limitations of the dependent claims do not add an inventive concept, for they represent merely generic data collection steps or siting the ineligible concept in a particular 
Claims 1-6, 11-16, and 21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hays et al. (US 2007/0233718) in view of BHARGAVA et al. (US 2015/0143064).

Regarding claim 1, Hays teaches a computer-implemented method comprising:
receiving a record ([0020] “retrieving a compound key for a particular set of data in data store”); 
determining a value of a tenant identifier for the record from at least one of a key for the record ([0020] “retrieving a compound key for a particular set of data in data store”, [0020] “Other values (flags, other identifiers etc.) are included in the entity key) and a scan descriptor; 

identifying, using a bitmap
storing an encoded new value of the tenant identifier in columns of the one or more columns identified by the bitmap 

Hays does not explicitly teach, however BHARGAVA discloses using a bitmap stored in a record header of the record [0340]-[0341] and indicating that tenant identifier translation is enabled [0347], [0349].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Hays to include storing bitmap in a header as disclosed by BHARGAVA.  Doing so would provide fast, efficient and low-impact technique of creating data copies (BHARGAVA [0090]).

Regarding claim 11, Hays teaches a computer-implemented system for translation of tenant identifiers comprising:
one or more storage devices comprising a persistent storage and a working storage; and a processor that retrieves a record from the persistent storage and write the record to the working storage, determines a value of a tenant identifier for the record from at least one of a key for the record and a scan descriptor, replaces the value of the tenant identifier in the key for the record with a new 
Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, Hays as modified teaches the method and the system, wherein the bitmap comprises indications of columns of the record which stored the encoded value of the tenant identifier (Hays F4:264, [0020]-[0021]).

Regarding claims 3 and 13, Hays as modified teaches the method and the system, wherein the encoded value of the tenant identifier is stored in the record header, and further comprising storing the encoded value of the tenant identifier in a column of the one or more columns that is both identified by the bitmap and comprises an attribute indicating that tenant identifier translation is disabled (BHARGAVA [0343]-[0344], Hays F4:264, [0020]-[0021]).

Regarding claims 4 and 14, Hays as modified teaches the method and the system, wherein the record is received from the persistent storage (Hays [0012], [0018]) which is a component of a multi-tenanted database system (BHARGAVA F2, [0279]).
NOTE claims 4 and 14 are disclosed by the applicant’s admitted prior art PICCININI et al. (US 20170060569) see IDS filed 01/13/2020 in paragraphs [0038], [0044] and further obviates the teachings of Hays and BHARGAVA.

Regarding claims 5 and 15, Hays as modified teaches the method and the system, wherein the record is unpacked in working memory of a multi-tenanted database system (BHARGAVA [0227], [0340], [0349]). 
NOTE claims 5 and 15 are disclosed by the applicant’s admitted prior art PICCININI et al. (US 20170060569) see IDS filed 01/13/2020 in paragraphs [0038], [0040], [0044] and further obviates the teachings of Hays and BHARGAVA.

Regarding claims 6 and 16, Hays as modified teaches the method and the system, wherein the record is part of a sandbox database cloned from a database (BHARGAVA [0363], [0385]) owned by a tenant identified by the value of the tenant identifier (Hays F6:302, where target data source is an owner, [0022]), and wherein the sandbox database is owned by a tenant identified by the new value of the tenant identifier (BHARGAVA [0154]-[0155], [0174], [0363], [0385]).
NOTE claims  6 and 16 are disclosed by the applicant’s admitted prior art PICCININI et al. (US 20170060569) see IDS filed 01/13/2020 in paragraphs [0038], [0040], [0044] and further obviates the teachings of Hays and BHARGAVA.

Regarding claim 21, Hays teaches a system comprising: one or more computers and one or more storage devices storing instructions which are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:
receiving a record; determining a value of a tenant identifier for the record from at least one of a key for the record and a scan descriptor; replacing the value of the tenant identifier in the key for the record with a new value for the tenant identifier; identifying, using a bitmap stored in a record header of the record, one or more columns of the record that stored an encoded value of the tenant identifier; 
Claim 21 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	February 18, 2021